DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-29, 31-32, 34-36, 39-40, and 92-96 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record (Ubriaco (5853338), Thomas (4795153), Dolan (5456463), Curtis (4544157), Hart (6379261), Pamias (6190266)) does not teach the recitation in claim 92 of “a midpoint of a longitudinal length of the shaft is included in at least one of the lower portion and the second bend; a line is defined by midpoints of left and right edges, respectively, of a top of the hockey stick, and wherein the line is not co-planar with the third plane; and  wherein the upper portion of the shaft includes an upper backhand sidewall and an upper forehand sidewall and a fourth plane is defined by longitudinal centerlines of the upper backhand sidewall and the upper forehand sidewall, and wherein the third plane and the fourth plane are not co-planar.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.